*431Defendant’s argument that plaintiff is selectively enforcing the civil forfeiture statute against luxury vehicles in violation of equal protection is pure speculation that does not warrant disclosure or a hearing. We also reject defendant’s argument that forfeiture of a 2002 BMW worth $20,000 to $27,000 for a crime that has a maximum fine of $1,000 is an unconstitutionally excessive penalty. “Given the gravity of the crime of drunk driving, it is difficult to imagine that forfeiture of an automobile for such a crime could ever be excessive” (County of Nassau v Canavan, 1 NY3d 134, 140 [2003]), certainly not here given defendant’s plea of guilty to driving while impaired (Vehicle and Traffic Law § 1192 [1]) less than three years before his arrest in connection with the instant matter. Concur—Tom, J.P., Friedman, Nardelli, Catterson and Moskowitz, JJ.